Citation Nr: 0014219	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder secondary to tobacco use.

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April to June 
1943 in the U.S. Army and verified periods of Merchant Marine 
service from December 1943 to August 1945.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an unappealed October 1996 decision, the Board denied 
service connection for a respiratory disorder, to include 
residuals of asbestosis.  In February 1997, the veteran filed 
a request to reopen his claim and, in March 1999, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim.  See 38 C.F.R. § 3.156(a) 
(1999).  Accordingly, the claim of entitlement to service 
connection for asbestosis will be considered on a de novo 
basis.

The matters of entitlement to service connection for a 
respiratory disorder secondary to tobacco use and service 
connection for post-traumatic stress disorder (PTSD) will be 
addressed in the remand section at the end of the decision 
below.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
asbestosis is plausible.


CONCLUSION OF LAW

The claim for service connection for asbestosis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
that is, one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation or etiology, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), cert denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

A December 1998 statement from J. R. A., M.D., is to the 
effect that the veteran's history of exposure to asbestos, 
the physical examination findings of interstitial crackles, 
pulmonary function findings of restrictive lung disease on 
pulmonary function testing, and interstitial disease shown on 
computer tomography (CT) scans are compatible with the 
"probability" of asbestos related lung disease.   

In light of the veteran's verified service in the Merchant 
Marines, his history of respiratory disorders, and Dr. A.'s 
opinion, the Board finds that the veteran's claim for service 
connection for asbestosis is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See also Hensley v. West, No. 99-
7029 (Fed. Cir. May 12, 2000).


ORDER

The claim for entitlement to service connection for 
asbestosis is well grounded.

REMAND

The veteran asserts that he has asbestosis due to exposure to 
asbestos in service and also claims entitlement to service 
connection for a respiratory disorder as due to tobacco use.  

Regarding his claim for service connection for asbestosis, 
the Board notes that, post service, the veteran was 
hospitalized and treated for pulmonary tuberculosis from 
April 1952 to March 1953.  

In October 1990, a VA examiner reviewed the veteran's chest 
x-rays and found no evidence of active tuberculosis and no 
clear-cut evidence of asbestosis.  However, in June 1991, 
A.R.S., M.D., a private radiologist, said parenchymal and 
pleural changes were consistent with asbestosis-related 
disease.  

In July 1992, a VA examiner diagnosed post-operative right 
upper lobectomy secondary to tuberculosis and a mild 
restrictive ventilatory impairment.  A December 1995 VA 
examination report included diagnoses of a history of 
pulmonary tuberculosis, treated with a right upper lobectomy 
resulting in a restrictive impairment and obstructive lung 
disease.  The examiner concluded that there was no clinical 
or radiological evidence of asbestosis.  However, in a March 
1996 statement, Dr. S., the radiologist cited above, stood by 
his earlier conclusions and opined that the definitive 
diagnosis would and should be histopathology.  

A May 1996 VA examination report includes diagnoses of status 
post right upper lobe lung surgery for an unknown reason, 
chronic obstructive pulmonary disease (COPD) secondary to 
smoking and a history of exposure to asbestos.  The examiner 
recommended that the veteran undergo a high-resolution 
computerized axial tomography (CAT) scan of the thorax.  The 
CAT scan was performed in June 1996 and the examining 
radiologist said there were no characteristic or 
pathognomonic findings of asbestosis appreciated.  
Thereafter, the VA physician who examined the veteran in May 
1996 concluded that there was no evidence of asbestosis or 
asbestos-related pleural disease.  

In July 1996, the chief of radiology at a VA medical center 
reviewed chest x-rays performed on the veteran since October 
1990.  He did not see any radiographic evidence of asbestosis 
in the veteran.

However, in an October 1997 statement, B.M., M.D., evaluated 
the veteran and noted that a pulmonary function test revealed 
severe obstruction as well as restriction.  Dr. M. said that 
chest x-ray and CT scan of lung removal revealed a calcified 
spot that might be due to asbestosis.

Then, in a December 1998 statement, Dr. A. indicated that he 
reviewed the veteran's chest x-rays dated in January 1991, 
December 1995 and May 1998 plus a 1996 VA CT scan.  Dr. A. 
opined that the veteran's history of exposure to asbestos, 
coupled with physical examination findings of interstitial 
crackles plus pulmonary function test findings of restrictive 
lung disease and interstitial disease on CT scan were 
compatible with the "probability" of asbestos-related lung 
disease.

However, in a March 1999 medical opinion, a VA radiologist 
reviewed results of CT scans performed in June 1996 and 
February 1999 and chest x-rays from 1990 to 1999.  The VA 
radiologist disagreed with Dr. A. and noted that the most 
recent CT scan showed no evidence for acute or chronic 
progressive diffuse interstitial fibrosis, substantiated by 
the lack of evidence of acute or chronic asbestosis on a 
series of conventional radiographs over the last ten years. 

Due to the equivocal findings concerning the presence of an 
asbestos-related disorder, or asbestosis (or its residuals), 
a precise diagnosis for the veteran's lung disease is not 
clear.  The Board believes further VA examination is 
warranted to clarify the nature and etiology of the veteran's 
respiratory disorder(s).

As to the veteran's claim for service connection for a 
respiratory disorder secondary to tobacco use, recent 
legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C. § 1103).  However, new section 1103 applies only to 
claims filed after June 9, 1998, and does not affect veterans 
and survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998, such as 
in this case.

The VA General Counsel has found that, under certain 
circumstances, death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service is compensable under the law governing VA benefits.  
The opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  VAOGCPREC 2-93 (Jan. 13, 
1993).  Rather, it states that any disability related to 
tobacco use that is not diagnosed until after service would 
not be precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service and the possible effect of smoking before or 
after service must be taken into consideration.  Precedent 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco- 
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a) (1999), depends upon affirmative answers to 
the following three questions: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that was provided to the directors of all 
Veterans Benefits Administration offices(ROs) and medical 
centers that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in the precedent opinion by the General Counsel 
(VAOPGCPREC 19-97) is that nicotine dependence is such a 
disease.   The acting Under Secretary for benefits noted that 
each decision must then specifically address the remaining 
two elements; i.e., whether the veteran acquired a dependence 
on nicotine in service; and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by him, noting that proximate 
cause is to be defined by the parameters that were set forth 
by the General Counsel in its precedent opinion and according 
to 38 C.F.R. § 3.310(a) (1999).

In order to comply with the foregoing, medical opinions 
should be obtained on remand in order to determine the date 
of onset of any nicotine dependence and its relationship with 
any currently diagnosed pulmonary disorder(s).

Additionally, regarding the veteran's claim for entitlement 
to service connection for PTSD, the Board notes that the RO 
denied his claim for entitlement to service connection for 
PTSD in a September 1999 decision.  In the May 2000 informal 
hearing presentation, the veteran's representative indicated 
that the service connection for PTSD was warranted and that 
the veteran objected to the RO's September 1999 
determination.  The Board construes the representative's 
statement as a timely notice of disagreement.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999)(The notice of disagreement initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a statement of 
the case).

Records from the Social Security Administration are to the 
effect that the veteran is in receipt of benefits, but it is 
unclear if he receives (or received) disability benefits.

The Board also notes that, in his June 1998 substantive 
appeal, the veteran said that he had a "tape" that he 
believed was in his best interest and invited the RO to 
review the tape prior to making a decision in his case.  It 
is unclear if the veteran meant an audio or videotape but, in 
any event, neither is associated with claims folder.

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions:
1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to service connection for 
PTSD.  If, and only if, the veteran 
completes his appeal by then filing a 
timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board. 38 U.S.C.A. 
§ 7104(a) (West 1991).

2. The RO should contact the veteran and 
clarify if he is in receipt or (or 
ever received) Social Security 
Administration (SSA) disability 
benefits.  If so, the RO should 
contact the SSA and request a copy of 
the administrative decision and 
pertinent medical evidence associated 
with that determination.

3. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims currently in appellate status.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

4. The veteran should be invited to 
submit a copy of the tape referenced 
in his June 1998 substantive appeal.

5. The veteran should be afforded a 
comprehensive VA examination(s) by 
appropriate examiner(s), i.e., 
specialists in pulmonary pathology and 
psychiatry.  The claims folder and a 
copy of this remand should be made 
available to the physician(s) prior to 
the examination and the examiner(s) is 
(are) asked to indicate that he or she 
reviewed the claims folders.  A 
complete history of the veteran's 
asbestos exposure in service should be 
obtained from him and include the 
specifics regarding the nature and 
duration of such exposure.  A complete 
and specific history of the veteran's 
tobacco use should also be obtained by 
the psychiatric examiner.  All tests 
deemed necessary by the examiners are 
to be performed.

a) The veteran reported that he smoked 
for thirty years and started smoking 
in service from 1943 to 1945.  In 
1952, he reported smoking twenty-
five cigarettes a day.  In February 
1997, he stated that he smoked one 
pack of cigarettes a day, started 
smoking in 1941 and stopped smoking 
in 1969.  In October 1998, he 
testified that he puffed on 
cigarettes prior to service but 
started smoking in 1942 or 1943 and 
smoked two packs of cigarettes a day 
until 1969.  In December 1998, he 
reported smoking one to two packs of 
cigarettes a day for thirty years.  
The psychiatric examiner must opine 
as to the following inquiries, 
addressing the appropriate 
provisions of DSM-IV in any report 
generated as a result of this 
remand.  The examiner may express 
the opinion rendered in terms of the 
likelihood of the response (that is, 
more or less likely than not):  (1) 
Was the veteran nicotine dependent 
prior to entry onto active service?; 
(2) If so, did the veteran's 
nicotine dependence increase during 
such service, and if so, was the 
increase due to the natural progress 
of the disease?; (3) If the veteran 
was not nicotine dependent prior to 
service, was his nicotine dependence 
incurred as the result of in-service 
smoking?  The pulmonary examiner 
should specifically address the 
opinions expressed in Dr. A.'s 
December 1998 statement and the 
March 1999 VA radiologist's opinion.

6. Thereafter, the RO should review the 
veteran's claim folders, ensure that 
all of the foregoing development has 
been fully completed and undertake any 
further evidentiary development so 
indicated.  Then, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
a respiratory disorder as secondary to 
tobacco use and entitlement to service 
connection for asbestosis under a 
broad interpretation of the applicable 
regulations.  

If any benefit sought on appeal remains denied, the RO should 
provide the veteran and his representative with a 
supplemental statement of the case that includes a summary of 
additional evidence submitted, any additional applicable laws 
and regulations and the reasons and bases for the decision 
reached.  The appellant and his representative should be 
afforded the opportunity to respond.  The case should then be 
returned to the RO for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 



